DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/22/2022 has been entered.  Claims 1-11 remain pending in the present application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 includes the limitation that “the first portion and the second portion of the furniture mounting bracket are pivotally connected” which was not supported in the Applicant’s originally filed 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gallien US 2006/0097123 (hereinafter Gallien) in view of Masters US 5701715 (hereinafter Masters) in view of Hogg US 4485995 (hereinafter Hogg) in view of Condon US 5897086 (hereinafter Condon).
Re. Cl. 1, Gallien discloses: A furniture tip over prevention system (Fig. 1), comprising: a furniture mounting bracket (20, Fig. 1) configured to be secured to a piece of furniture (see Fig. 1, via 44); the furniture mounting bracket comprising a second portion (20, Fig. 1) configured to extend along a back surface of the piece of furniture (see 20 attached to 12, Fig. 1), the second portion comprising a quick release (see 40s, 52’s 18 and 50, Fig. 1) secured to and integrated in the second portion of the furniture mounting bracket (see Fig. 1, 40s are secured to an integrated into 20); a wall anchor plate (24 and 18, Fig. 1) configured to be secured to an outer surface of a (see Fig. 1, via 70); the wall anchor plate being substantially rectangular and comprising openings (see 24, Fig. 1, openings 60) and a securing strap (16, Fig. 1; 16 is a strap as shown in Fig. 1) attached to the wall anchor plate (see Fig. 1, via 72, 22 and 68), where the securing strap attaches to the furniture mounting bracket by passing through the quick release integrated in the second portion of the furniture mounting bracket (see Fig. 1, 34 passes through space between 40s to be secured to the portions 40 via 50 and 18).
Re. Cl. 9, Gallien discloses: the securing device is attached to a cross-bar (18 or 40, Fig. 1) of the wall anchor plate (see Fig. 1).
Re. Cls. 1-3, Gallien discloses the use of screws (70, Fig. 1) to attach the base (56) to the wall but that other mechanical fasteners may be used to mount the base (Paragraph 0042, Lines 1-12) but does not disclose a first portion configured to be secured to a top surface of the piece of furniture; the openings in diagonally opposite corners of the wall anchor plate; mounting wires configured to secure the wall anchor plate to the wall by passing through a corresponding opening of the openings of the wall anchor plate and extending through a portion of drywall defining the outer surface of the wall, the mounting wires comprising: a curved section having a proximal end and a distal end, and a straight section extending from the proximal end of the curved section, where the straight section is substantially perpendicular to the proximal end of the curved section and extends away from the distal end of the curved section, where the curved section passes through the portion of drywall and engages an inner surface of the wall at the distal end of the curved section with the 2Serial No.: 17/171,360 Docket No.: 51844-1021 proximal end of the curved (Fig. 1) which includes a mounting bracket (2-3, Fig. 3) that is attached to a securing strap (7, Fig. 4) so that a building is held down to the ground (see Fig. 1).  Re. Cl. 1, Masters discloses the mounting bracket is configured to be secured to the building (see Fig. 1-3, via 5), the furniture mounting bracket comprising a first portion (2, Fig. 2) configured to be secured to a top surface (10) of the building (see Fig. 2, via 5) and a second portion (3, Fig. 2) configured to extend along a back surface of the building (back surface 13, see Fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the furniture mounting bracket of Gallien to have a first portion connected to its second portion as disclosed by Masters to provide a more secure connection to the piece of furniture.  By the addition of the first portion, a more secure connection would occur since there would be multiple points of contact or    
Re. Cls. 1-4, Gallien discloses the use of screws (70, Fig. 1) to attach the base (56) to the wall but that other mechanical fasteners may be used to mount the base (Paragraph 0042, Lines 1-12) but does not disclose the openings in diagonally opposite corners of the wall anchor plate; mounting wires configured to secure the wall anchor plate to the wall by passing through a corresponding opening of the openings of the wall anchor plate and extending through a portion of drywall defining the outer surface of the wall, the mounting wires comprising: a curved section having a proximal end and a distal end, and a straight section extending from the proximal end of the curved section, where the straight section is substantially perpendicular to the proximal end of the curved section and extends away from the distal end of the curved section, where the curved section passes through the portion of drywall and engages an inner surface of the wall at the distal end of the curved section with the 2Serial No.: 17/171,360 Docket No.: 51844-1021 proximal end of the curved section extending through the corresponding opening of the wall anchor plate, the curved section extending away from the wall anchor plate and where the straight section extends from the proximal end of the curved section across an outer surface of the wall anchor plate away from the curved section within the wall when the wall anchor plate is secured to the wall (Cl. 1), the straight section of the mounting wires is configured to detachably attach to the wall anchor plate to hold the distal end of the curved section against the inner surface of the wall (Cl. 2), the straight section engages with a clamp extending from the outer surface of the wall anchor plate to detachably attach that mounting wire to the wall anchor plate (Cl. 3), or the straight (Fig. 20-22) which is configured to be secured to a portion of drywall (89, Fig. 22).  Re. Cl. 1, Hogg discloses a mounting wire (83, Fig. 20) configured to secure the wall anchor plate to the wall by passing through a corresponding opening (84, Fig. 20) of the wall anchor plate and extending through a portion of drywall defining the outer surface of the wall (see Fig. 22), the mounting wires comprising a curved section (85, 87 and 88, Fig. 22) having a proximal end (85, Fig. 22) and a distal end (88, Fig. 22), and a straight section (86, Fig. 20) extending from the proximal end of the curved section, where the straight section is substantially perpendicular to the proximal end of the curved section and extends away from the distal end of the curved section (see Fig. 20 and 22, 86 downward and away from 88), where the curved section passes through the portion of drywall and engages an inner surface of the wall at the distal end of the curved section with the 2Serial No.: 17/171,360 Docket No.: 51844-1021 proximal end of the curved section extending through the corresponding opening of the wall anchor plate (see Fig. 20-22), the curved section extending away from the wall anchor plate and where the straight section extends from the proximal end of the curved section across an outer surface of the wall anchor plate away from the curved section within the wall when the wall anchor plate is secured to the wall (see Fig. 22).  Re. Cl. 2, Hogg discloses the straight section of the mounting wires is configured to detachably attach to the wall anchor plate to hold the distal end of the curved section against the inner surface of the wall (see Fig. 20 and 22, 86 detachably secures to 82).  Re. Cl. 3, Hogg discloses the straight section engages with a clamp (82, Fig. 20) extending from the outer surface of the wall anchor plate to detachably attach that mounting wire to the (see Fig. 20-22).  Re. Cl. 4, Hogg discloses the straight section clips under the clamp to detachably attach that mounting wire (see Fig. 21-22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the screws of Gallien with the mechanical fastener of Hogg since Gallien states that other mechanical fasteners can be used (Paragraph 0042, Lines 1-12) and Hogg discloses that the wire is useful in attaching to wallboard, wood or paneling (Abstract Lines 1-2) while providing the advantage of overcoming any difficulties due to variations in thickness of a panel (Col. 1, Line 6-Col. 2, Line 2).
Re. Cl. 1, the combination of Gallien in view of Masters in view of Hogg does not disclose the openings in diagonally opposite corners of the wall anchor plate.  Condon discloses an anchor plate (10a, Fig. 3) which is generally rectangular (see Fig. 3) and comprises openings (38 and 40, Fig. 3) in diagonally opposite corners of the anchor plate (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gallien device to have its openings located in diagonally opposite corners as disclosed by Condon to provide a more secure connection with the wall surface.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gallien in view of Masters in view of Hogg in view of Condon as applied to claims 1-4 above, and further in view of Repac US 20080290231 (hereinafter Repac).
Re. Cl. 5, the combination discussed above does not disclose the mounting wires comprises a second straight section extending over the clamp substantially parallel to and opposite the straight section engaged with the clamp.  Repac discloses an alternate configuration for a mounting wire (see Fig. 2) which includes a curved section (from 16-22, Fig. 2) and a straight section (14, Fig. 2); wherein the straight section engages with a clamp (see 44, Fig. 6) on the anchor plate (see Fig. 6).  Re. Cl. 5, Repac discloses a  second straight section (10 extending from 26, Fig. 6) extending over the clamp substantially parallel to and opposite the straight section engaged with the clamp (see Fig. 6, 10 extends over clamp 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting wires of Hogg to include the second straight section of Repac to provide a more secure connection to the clamp by engaging it on front and back sides.  Such a modification would render the device less likely to dislodged during use do to the increased connection. 
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gallien in view of Masters in view of Hogg in view of Condon as applied to claims 1-4 above, and further in view of Hampel US 20150083878 (hereinafter Hampel).
Re. Cl. 6, the combination discussed above does not disclose the curved section of a first mounting wire engages the inner surface of the wall on a first side of the wall anchor plate and the curved section of a second mounting wire engages the inner (20, Fig. 5) which is secured to a wall (2, Fig. 5) using mounting wires (1, Fig. 5).  Re. Cl. 6, Hampel discloses the curved section of a first mounting wire engages the inner surface of the wall on a first side of the wall anchor plate and the curved section of a second mounting wire engages the inner surface of the wall on a second side of the wall anchor plate that is opposite the first side (see Fig. 5, the curved sections of 1 extend in opposite directions (up and down) as shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the mounting wires in opposing directions as disclosed by Hampel since Hampel states that such a modification provides a further force distribution function onto a hollow wall (Paragraph 0072, Lines 1-5).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gallien in view of Masters in view of Hogg in view of Condon as applied to Claims 1-4 above, and in further view of Marmentini US 7175535 (hereinafter Marmentini).
Re. Cl. 7, the combination discussed above does not disclose the quick release is a cam lock buckle. Marmentini disclose various known quick release mechanisms (62’, Fig. 12-15) which function to attach opposing ends of a strap (72, Fig. 12-15).  Re. Cl. 12, Marmentini discloses that one example of the quick release mechanism is a cam lock release buckle (62’, Fig. 13, 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the release of Gallien with the cam lock release buckle of Marmentini since Marmentini discloses that they are all known means (Col. 6, Lines 34-40).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the release of Gallien with the cam lock buckle of Marmentini since both disclose known devices to achieve the predictable result of a quick release closure for a strap and it has been held that replacing one known means with another would have been obvious to one of ordinary skill. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gallien in view of Masters in view of Hogg in view of Condon as applied to Claims 1-4 above, and in further view of Braithwaite US 5197706 (hereinafter Braithwaite).
Re. Cl. 8, Gallien does not disclose a cover configured to detachably attach to the furniture mounting bracket, the cover configured to restrict access to the quick release when attached to the furniture mounting bracket. Braithwaite discloses a security mount (Fig. 1) that includes a cover (second plate, Col. 2, Lines 10-13) configured to detachably attach to the furniture mounting bracket (first plate, Col. 2, Lines 10-13), the cover configured to restrict access to the quick release when attached to the furniture mounting bracket (Col. 2, Lines 10-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gallien device to include the cover of Braithwaite since Braithwaite states that such a modification would prevent theft (Col. 1, Lines 5-8 and Lines 45-48).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gallien in view of Masters in view of Hogg in view of Condon as applied to Claims 1-4 above, and in further view of Diedriks US 9987966 (hereinafter Diedriks).
Re. Cl. 10, the combination discussed above does not disclose the first portion and the second portion of the furniture mounting bracket are pivotally connected.  Diedriks discloses a method of securing heavy loads that includes the use of a mounting bracket (Figs. 2E-F) where the bracket includes a first portion (14) and a second portion (14’) which are pivotally connected (see adjustment angle alpha, Fig. 2F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket of Gallien in view of Masters to have the first and second portion pivotally connected as disclosed by Diedriks to enable the user to adjust the angle between the first and second portions to accommodate angles between the top and rear of the furniture item other than 90 degrees.  Such a modification would increase the usability of the device by making it compatible with a larger variety of furniture items.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gallien in view of Masters in view of Hogg in view of Condon as applied to Claims 1-4 above, and in further view of Liang US 20110041301 (hereinafter Liang).
Re. Cl. 11, the combination discussed above does not disclose the quick release comprises a lever secured to the furniture mounting bracket, and a spring positioned between the lever and the second portion of the furniture mounting bracket and (20, 30, 40 Fig. 2) integrated into a secured to a mounting bracket (11, Fig. 2) which secures to a strap (80, Fig. 2).  Re. Cl. 11, Liang discloses the quick release comprises a lever (30, Fig. 2) secured to the furniture mounting bracket (see 11, Fig. 2), and a spring (40, Fig. 2) positioned between the lever and the second portion of the furniture mounting bracket and configured to apply lever pressure to the securing strap via the lever (see Fig. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the release of Gallien with the lever mechanism of Liang since both disclose known devices to achieve the predictable result of a quick release closure for a strap and it has been held that replacing one known means with another would have been obvious to one of ordinary skill. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Green US 2009/0173848, Donohoe US 2010/0326940, Miller US
2013/0087675 and Basewitz US 9310170 disclose other known tie-down devices which are presented to the Applicant for their consideration..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632